Page of 1 of 4
 


Exhibit 10at
 
ROGERS CORPORATION
1998 STOCK INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
(For Officers, Employees, and Other Key Persons)
 


Pursuant to the Rogers Corporation 1998 Stock Incentive Plan (the “Plan”),
Rogers Corporation (the “Company”) hereby grants to _______________________ (the
“Employee” or the “Optionee”), a non-qualified stock option (the “Stock Option”)
to purchase a maximum of __________ shares of capital stock of the Company (the
“Capital Stock”) at the price of $ ________ per share, subject to the terms of
this Agreement. The Stock Option is granted as of __________________ (the “Grant
Date”).
 

 
1.
Timing of Exercise. Subject to Section 2 below, the Stock Option shall become
exercisable as follows: if the Employee continues in the employ of the Company
or any Subsidiary, as determined pursuant to the Plan, the Stock Option will
become exercisable on the second anniversary of the Grant Date as to the first
one-third of the shares subject to the Stock Option, on the third anniversary of
the Grant Date as to the second one-third, and on the fourth anniversary of the
Grant Date as to the balance; except that upon the occurrence of a Change in
Control (as defined in the Plan) or for the reasons stated in Sections 2(a) or
2(b) below, the Stock Option shall become fully exercisable. The Stock Option
shall remain exercisable until it expires on the tenth anniversary of the Grant
Date, unless the Stock Option is sooner terminated as provided herein.
 
2.
Termination of Stock Option. If the Employee’s employment by the Company and its
Subsidiaries terminates for any reason, other than death, Disability, or
Retirement (as defined in the Plan and described below), the Stock Option may
thereafter be exercised, to the extent it was exercisable on the date of
termination of employment, for a period of three (3) months from the date of
termination of employment or the tenth anniversary of the Grant Date, if
earlier.

   
a.
Termination by Reason of Death. If the Employee’s employment by the Company and
its Subsidiaries terminates by reason of death, the Stock Option shall become
immediately vested and exercisable in full and may thereafter be exercised by
the Optionee’s beneficiary for a period of five (5) years from the date of death
or until the tenth anniversary of the Grant Date, if earlier.
   
b.
Termination by Reason of Disability or Retirement. If the Employee’s employment
by the Company and its Subsidiaries has terminated by reason of Disability (as
defined in the Plan), the Stock Option shall become immediately vested and
exercisable in full and may thereafter be exercised for a period of five (5)
years from the date of such termination of employment or until the tenth
anniversary of the Grant Date, if earlier. If the Employee’s employment by the
Company and its Subsidiaries has terminated by reason of Retirement (as defined
in the Plan), the Stock Option shall become immediately vested and exercisable
in full and may thereafter be exercised for a period of five (5) years from the
date of such termination of employment or until the tenth anniversary of the
Grant Date, if earlier.

 
 
 

--------------------------------------------------------------------------------

 
 
Page of 2 of 4
 

 
3.
Manner of Exercise. The Stock Option may be exercised in whole or in part by
giving notice of exercise to the Company, or the Company’s designee, specifying
the number of shares to be purchased. Payment of the purchase price may be made
by one or more of the following methods:

   
a.
In cash, by check or other instrument acceptable to the Company;
   
b.
In the form of shares of Capital Stock (either actually or by attestation) that
the Employee has beneficially owned for more than six months and that are not
then subject to restrictions under any Company plan. Such surrendered or
attested shares shall be valued at Fair Market Value (as defined in the Plan) on
the exercise date; or
   
c.
 
Delivery by a broker of cash, check or other instrument payable and acceptable
to the Company to pay the Stock Option purchase price; provided that in the
event the Employee chooses to pay the Stock Option purchase price as so
provided, the Employee and the broker shall comply with such procedures and
enter into such agreements of indemnity and such other agreements as the Company
shall prescribe as a condition of such payment procedure.


Payment instruments will be received subject to collection.
     
Ownership of shares of Capital Stock to be purchased pursuant to the exercise of
the Stock Option will be contingent upon receipt by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Plan, this Agreement and applicable provisions of law. In the
event the Employee chooses to pay the purchase price by previously-owned shares
of Capital Stock through the attestation method, only the net amount of shares
shall be issued.

 

 
4.
 
Stock Option Transferable in Limited Circumstances. The Stock Option may be
transferred to a family member, trust or charitable organization to the extent
permitted by applicable law; provided that the transferee agrees in writing with
the Company to be bound by the terms of this Agreement and the Plan. Except as
permitted in the preceding sentence, the Stock Option is not transferable
otherwise than by will or by the laws of descent and distribution, and shall be
exercisable during the Employee’s lifetime only by the Employee.
 
5.
Stock Option Shares. The shares to be issued under the Plan are shares of the
Capital Stock of the Company as constituted as of the date of this Agreement,
subject to adjustment as provided in Section 3(b) of the Plan.
 
6.
 
Rights as a Stockholder. The Employee shall have the rights of a stockholder
only as to shares of Capital Stock acquired upon exercise of the Stock Option
and not as to any shares of Capital Stock covered by unexercised Stock Options.
Except as otherwise expressly provided in the Plan, no adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such shares are acquired.
 
7.
Tax Withholding. The Optionee hereby agrees that the exercise of this Stock
Option or any installment thereof will not be effective, and no shares will
become transferable to the Optionee, until the Optionee makes appropriate
arrangements with the Company for such income and employment tax withholding as
may be required of the Company under applicable United States federal, state or
local law on account of such exercise. The Optionee may satisfy the
obligation(s), in whole or in part, by electing (i) to make a payment to the
Company in cash, by check or by other instrument acceptable to the Company, (ii)
subject to the general or specific approval of the Compensation and Organization
Committee of the Board of Directors of the Company (the "Committee"), to deliver
to the Company a number of already-owned shares of Capital Stock having a value
not greater than the amount required to be withheld (such number may be rounded
up to the next whole share), or (iii) by any combination of (i) and (ii) and/or
the procedures described in the following sentence. The Committee may also
permit, in its sole discretion and in accordance with such procedures as it
deems appropriate, the Optionee to have the Company withhold a number of shares
which would otherwise be issued pursuant to this Stock Option having a value not
greater than the amount required to be withheld (such number may be rounded up
to the next whole share). The value of shares to be withheld or delivered (if
permitted by the Committee) shall be based on the Fair Market Value of a share
of Capital Stock as of the date the amount of tax to be withheld is to be
determined.

 
 
 

--------------------------------------------------------------------------------

 
 
Page of 3 of 4
 

 
8.
Tax Status. The Stock Option is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended.
 
9.
The Plan. The Stock Option is subject in all respects to the terms, conditions,
limitations and definitions contained in the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. Capitalized terms in this Agreement shall
have the meanings specified in the Plan, unless a different meaning is specified
herein.
 
10.
No Obligation to Exercise Stock Option. The grant and acceptance of the Stock
Option imposes no obligation on the Employee to exercise it.
 
11.
No Obligation to Continue Employment. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Employee in employment.
 
12.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Employee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
 
13.
Purchase Only for Investment. To insure the Company’s compliance with the
Securities Act of 1933, as amended, the Employee agrees for himself or herself,
the Employee’s legal representatives and estate, or other persons who acquire
the right to exercise the Stock Option upon his or her death, that shares will
be purchased in the exercise of the Stock Option for investment purposes only
and not with a view to their distribution, as that term is used in the
Securities Act of 1933, as amended, unless in the opinion of counsel to the
Company such distribution is in compliance with or exempt from the registration
and prospectus requirements of that Act.
 
14.
Governing Law. This Agreement and the Stock Option shall be governed by the laws
of the Commonwealth of Massachusetts.
 
15.
Beneficiary Designation. The Optionee may designate beneficiary(ies) to whom
shall be transferred any rights under the Stock Option which survive the
Optionee’s death. To obtain the beneficiary designation form, please go to the
“Options and Equity Awards” section of the Schwab Equity Award Center website
(http://equityawardcenter.schwab.com/) after completing the login procedure and
click on the “Review message” from your “employer” and then click on the “Equity
Awards Beneficiary Designation Form”. Alternatively, you may request this
beneficiary designation form by sending an e-mail to
equityawardsadmin@rogerscorporation.com or calling the Office of the Corporate
Secretary of Rogers Corporation at 800-227-6437 ext. 5566.

 
 
 

--------------------------------------------------------------------------------

 
 
Page of 3 of 4

 

 
In the absence of an effective beneficiary designation, the Optionee
acknowledges that any rights under the Stock Option which survive the Optionee’s
death shall be rights of his or her estate.
 
By: Rogers Corporation 
 
By clicking Accept below I hereby acknowledge receipt of the foregoing Stock
Option and agree to its terms and conditions: